943 So. 2d 986 (2006)
Corbblin BUSH, Appellant,
v.
James R. McDONOUGH, Secretary, Florida Department of Corrections, Appellee.
No. 1D05-4970.
District Court of Appeal of Florida, First District.
December 8, 2006.
Corbblin Bush, pro se, Appellant.
Rosa H. Carson, General Counsel, and Chris Korn, Assistant General Counsel, Department of Corrections, Tallahassee, for Appellee.
PER CURIAM.
Appellant's argument that the circuit court erred in dismissing his petition for writ of mandamus is without merit and is rejected; however, because the underlying action constitutes a "collateral criminal proceeding" pursuant to section 57.085(10), Florida Statutes (2005), the circuit court improperly imposed a lien upon Appellant's inmate trust account for payment of court costs and fees. See Cox v. Crosby, 31 Fla. L. Weekly D310, ___ So.2d ___, 2006 WL 176681 (Fla. 1st DCA Jan.26, 2006), rev. granted sub nom., McDonough v. Cox, 924 So. 2d 809 (Fla.2006); Schmidt v. Crusoe, 878 So. 2d 361 (Fla.2003). We accordingly quash that portion of the circuit court's January 27, 2005, order on indigency imposing a lien as a result of Appellant's filing of the petition for writ of mandamus. The circuit court should direct the reimbursement of any funds that have been withdrawn from Appellant's account to satisfy the improper lien order.
This appeal is AFFIRMED as to the challenge to the order by which the circuit court dismissed mandamus, but is REVERSED as to the challenge to that portion of the indigency order which imposed a lien.
WOLF, LEWIS, and THOMAS, JJ., concur.